Title: From Thomas Jefferson to George Weedon, 11 January 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Jan. 11. 1781. 4. o’clock P.M.

The enemy moved down the river from Westover yesterday. I wrote by express to Genl. Nelson this morning to desire that if they should pass Burwell’s ferry (which would prove that they mean nothing against Wmsburg or York) he would in that point of time send off an express to you that you might thereby know that your whole attention should be pointed to Fredsbg. They have had the winds at their command and I am persuaded are at this moment either past Burwell’s ferry or in Williamsburg. If the former I expect you will receive notice by tomorrow night. Should you not I suppose you may presume the enemy have not passed that point but on the contrary have invaded Williamsburg and that you should move that way. By halting a day you will refresh your men, and perhaps increase your numbers so as to render your approach to Williamsburg more safe and more effectually relieving. So that perhaps under this incertainty which way you should point it may be better for you to halt a day. I communicated to Baron Steuben my having referred your movements to your own discretion and in a letter from him to-day he perfectly approves of it. I cannot do better now than leave you master of your own actions, as events may become known to you sooner than to me which might render any thing positive not only improper but mischeivous.
I am with great respect Sir your most obedt. servt.,

Th: Jefferson

 